             Case 2:16-PP-27241-CMR Document 115 Filed 03/04/20 Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA


In re: GENERIC PHARMACEUTICALS                                         MDL NO. 2724
PRICING ANTITRUST LITIGATION                                           16-MD-2724

                                                                       HON. CYNTHIA M. RUFE

THIS DOCUMENT RELATES TO:

IN RE: PROPRANOLOL CASES (ALL DIRECT PURCHASER, END-                   16-PP-27240, 16-PP-27241,
PAYER, AND INDIRECT RESELLER ACTIONS)                                  16-PP-27242, 16-PP-27243

THE KROGER CO. et al. v. ACTAVIS HOLDCO U.S., INC. et al.              18-CV-00284

HUMANA INC. v. ACTAVIS ELIZABETH, LLC et al.                           18-CV-03299

UNITED HEALTHCARE SERVICES, INC. v. ACTAVIS HOLDCO U.S.,               19-CV-00629
INC. et al.

THE STATE OF CONNECTICUT et al. v. TEVA PHARMACEUTICALS                19-CV-02407
USA, INC. et al.

UNITED HEALTHCARE SERVICES, INC. v. TEVA                               19-CV-05042
PHARMACEUTICALS USA, INC. et al.

HUMANA INC. v. ACTAVIS ELIZABETH LLC et al.                            19-CV-04862

COUNTY OF NASSAU et al. v. ACTAVIS HOLDCO U.S., INC. et al.            19-CV-07071

HEALTH CARE SERVICE CORP. v. ACTAVIS ELIZABETH, LLC et al.             19-CV-05819

MSP RECOVERY CLAIMS, SERIES LLC et al. v. ACTAVIS ELIZABETH            19-CV-01972
LLC et al.

1199SEIU NATIONAL BENEFIT FUND et al. v. ACTAVIS HOLDCO                19-CV-06011
U.S., INC. et al.

RELIABLE PHARMACY et al. v. ACTAVIS HOLDCO US, INC. et al.             19-CV-06044

MOLINA HEALTHCARE, INC. v. ACTAVIS ELIZABETH, LLC et al.               19-CV-08438

CESAR CASTILLO, INC. et al.. v. ACTAVIS HOLDCO U.S., INC. et al.       20-CV-00721


                DEFENDANT BRECKENRIDGE PHARMACEUTICAL, INC.’S
            SUPPLEMENTAL RULE 7.1 CORPORATE DISCLOSURE STATEMENT

             Pursuant to Federal Rule of Civil Procedure 7.1, Defendant Breckenridge

    Pharmaceutical, Inc. (“Breckenridge”) states that as of January 31, 2020, Breckenridge is wholly
       Case 2:16-PP-27241-CMR Document 115 Filed 03/04/20 Page 2 of 3




owned by Pensa Investments, S.L., which is wholly owned by Towa Pharmaceutical Co. Ltd.

(“Towa”). No publicly held corporation owns 10% or more of Towa.



Dated: March 4, 2020                            MORGAN, LEWIS & BOCKIUS LLP

                                                /s/ Stacey Anne Mahoney
                                                Stacey Anne Mahoney
                                                101 Park Avenue
                                                New York, New York 10178
                                                Telephone: (212) 309-6000
                                                Facsimile: (212) 309-6001
                                                stacey.mahoney@morganlewis.com

                                                Counsel for Defendant
                                                Breckenridge Pharmaceutical, Inc.
        Case 2:16-PP-27241-CMR Document 115 Filed 03/04/20 Page 3 of 3




                                  CERTIFICATE OF SERVICE

       I hereby certify that on this 4th day of March, 2020, the undersigned filed the foregoing

Supplemental Rule 7.1 Corporate Disclosure Statement via the Court’s CM/ECF system, which

sent notice to all counsel of record in each of the cases in which it is being filed.


                                               /s/ Victoria Peng
                                               Victoria Peng
